Citation Nr: 0106390	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for high frequency 
hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for vertigo.

4. Entitlement to service connection for itching ears.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claims of entitlement 
to service connection for hearing loss, tinnitus, vertigo, 
and itchy ears. 


REMAND

The veteran and his representative contend that service 
connection is warranted for hearing loss, tinnitus, vertigo, 
and itchy ears.  Specifically, the veteran contends that his 
conditions were caused by both exposure to noise in service, 
as a result of spending time around engine rooms and reactor 
rooms, and as the result of a blow to the head he suffered in 
December 1976.

There is a service medical record of the veteran suffering a 
blow to the head in December 1976, but the veteran did not 
report having any vertigo, dizziness, tinnitus, or hearing 
loss from that incident at that time.

The Board notes that the veteran's service medical records 
also indicate that he was fitted with ear plugs, and that his 
hearing was tested several times while in service, as part of 
a hearing conservation program.  Further, it is noted that 
the veteran's pure tone thresholds, in decibels, were found 
to be higher in his discharge examination of May 1980 then in 
his entrance examination of March 1974.

However, the only audiological examination of record is an 
October 1992 audiological evaluation from the Mid-Maine 
medical center, which does not appear to show a level of 
hearing deficiency sufficient to be considered a disability 
under 38 CFR § 3.385 (2000).  That regulation states that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  On the October 1992 
audiological evaluation, pure tone thresholds, in decibels, 
were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
25
LEFT
10
5
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Examination at that time indicated 
that the veteran reported having constant tinnitus since the 
previous October, and vertigo for the past 1-2 weeks, with a 
prior bout of vertigo in the previous year, lasting for a few 
days.  The veteran also reported a history of noise exposure, 
with occasional use of ear protection, two accidents to his 
head, happening many years ago, and several fungus type ear 
infections as a child.

Thus, considering this audiological examination, the veteran 
would not be considered to have a hearing disability, under 
38 CFR § 3.385 (2000), and thus, as a matter of law, could 
not be entitled to service connection for hearing loss.  
However, considering that this examination was conducted 
seven years prior to the veteran's filing of his claim for 
hearing loss, and considering the evidence in the veteran's 
service medical records, discussed above, and mindful of its 
duty to assist the veteran, the Board is of the opinion that 
a current audiological examination is in order to determine 
the current extent of his hearing loss.

Further, recently, Congress amended 38 U.S.C.A. § 5107 (and 
amended or added other relevant provisions) to reflect that 
VA has a duty to assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106.  A 
claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
is of the opinion that further development on these issues is 
necessary.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all recent medical care 
providers who have treated the veteran 
for any of his claimed conditions.  
After securing any necessary 
release(s), the RO should obtain any 
records which have not previously been 
associated with the claims folder.  If 
the search for any of the requested 
records yields negative results, that 
fact should clearly be documented in 
the veteran's claim file, and he 
should be so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
audiological examination to determine 
the severity and etiology of his 
hearing loss, tinnitus, vertigo, if 
diagnosed, and ear itching, if 
diagnosed.  All necessary tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion, with 
respect to the veteran's claimed 
conditions, as to whether it is as 
least as likely as not that any 
hearing loss or tinnitus the veteran 
suffers from is related to or was 
aggravated by any incident or disease 
incurred in service, (as opposed to 
any disease or injury that occurred 
prior to or after service).  If the 
veteran is diagnosed with ear itching 
(as a pathology of a diagnosed 
disability) or vertigo, the examiner 
should offer an opinion as to whether 
it is as least as likely as not that 
either of these disorders is the 
result of his active duty service as 
opposed to any disease or injury that 
occurred prior to or after service.  
Specific reasons should be given for 
the examiner's opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate these 
claims on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If the benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




